Citation Nr: 0028798	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, status post multiple laminectomies, secondary to 
the veteran's service-connected residuals of a stress 
fracture of the right third metatarsal.

2.  Entitlement to service connection for right lower 
extremity neuropathy, secondary to the veteran's service-
connected residuals of a stress fracture of the right third 
metatarsal.

3.  Entitlement to a compensable evaluation for residuals of 
a stress fracture of the right third metatarsal.

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to June 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes that the veteran's appeal was last 
before the Board in July 1999.  At that time, additional 
development was ordered.  Specifically, the RO was directed 
to attempt to obtain treatment records from one of the 
veteran's private physicians, R.G. C., M. D., and to inform 
the veteran in writing that he should obtain an opinion from 
his treating physician at the VA as to the cause of the July 
1988 back injury.  The RO was also to afford the veteran a VA 
orthopedic examination, which addressed the etiology and 
possible aggravation of the veteran's low back disorder and 
neuropathy and also addressed functional impairment 
considerations as to the veteran's service-connected 
residuals of a stress fracture of the right third metatarsal.  
Review of the record indicates that the RO complied with the 
Board's directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Here, the RO, in correspondence to 
the veteran dated in August 1999, requested treatment records 
from Dr. R. G. C. and informed the veteran that he should 
obtain an opinion from his physician at the VA, as to the 
cause of the July 1988 back injury.  In this respect, in 
August 1999, the RO received the veteran's VA Form 21-4138 
(Statement in Support of Claim), in which the veteran 
indicated that Dr. R. G. C. had told him that he did not keep 
records on patients that he had not seen in five years.  The 
veteran was also afforded two VA examinations in October 
1999.

Service connection for a stress fracture, distal third 
metatarsal bone, right foot, was granted in a December 1967 
rating decision, and a noncompensable evaluation was 
assigned.  This noncompensable evaluation remains in effect 
and is the subject of this appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The weight of the evidence of record is against the 
veteran's claim of service connection for a low back 
disorder, status post multiple laminectomies, secondary to 
his service-connected residuals of a stress fracture of the 
right third metatarsal.

3.  The weight of the evidence of record is against the 
veteran's claim of service connection for right lower 
extremity neuropathy, secondary to his service-connected 
residuals of a stress fracture of the right third metatarsal.

4.  The veteran's right foot disability is manifested by 
complaints of right foot pain, which occasionally radiates 
towards the knee.  Objectively, there is tenderness to 
palpation of the right foot.

5.  Service connection has been established for residuals of 
a stress fracture of the right third metatarsal, which is 
rated as noncompensable.

6.  The veteran's service-connected right foot disability 
does not result in loss, or permanent loss of use, of one or 
both feet.


CONCLUSIONS OF LAW

1.  The veteran's low back disorder, status post multiple 
laminectomies, is not proximately due to, nor does it result 
from, nor is it aggravated by his service-connected residuals 
of a stress fracture of the right third metatarsal.  
38 C.F.R.§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The veteran's right lower extremity neuropathy is not 
proximately due to, nor does it result from, nor is it 
aggravated by his service-connected residuals of a stress 
fracture of the right third metatarsal.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The schedular criteria for a 10 percent evaluation for 
the veteran's residuals of a stress fracture of the third 
right metatarsal have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5284 (1999).

4.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, are not met.  38 U.S.C.A. §§  3902, 
5107 (West 1991); 38 C.F.R. § 3.808 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to secondary service connection

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

Where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Upon submission of a well grounded claim, where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service medical records indicate that in May 
1965 he incurred an incomplete oblique stress fracture in the 
distal end of the right third metatarsal bone.  In December 
1967, service connection was subsequently granted for 
residuals of a stress fracture in the distal third metatarsal 
bone, on the right foot.  A noncompensable evaluation was 
assigned.

An April 1975 VA examination reflects the veteran's 
complaints of tenderness over the distal end of the right 
third metatarsal.  A contemporaneous x-ray study of the 
veteran's right foot revealed no abnormalities.

VA treatment records dated from February 1988 to July 1989 
reflect the veteran's complaints of pain in the right foot.  
An x-ray study of the veteran's right foot and ankle was 
negative, but a diagnosis of degenerative joint disease was 
made.

Private medical records dated from August 1988 to October 
1989 indicate that the veteran injured his back in an 
industrial accident in July 1988, which resulted in pain in 
the lower back that radiated into the right lower extremity.  
In August 1988, the veteran underwent a decompressive lumbar 
laminectomy at L5, a bilateral foraminotomy, and excision of 
a large herniated intervertebral disc at L5-S1.  The veteran 
was also found to have a neurofibroma, which was resected.  
The veteran continued to experience low back pain that 
radiated into the right lower extremity.  In November 1988, 
the laminectomy at L5-S1 was redone, as well as excision of a 
recurrent herniated nucleus pulposus at L5-S1, excision of a 
herniated nucleus pulposus at L4-L5, a bilateral foraminotomy 
from L4-S1, and lumbosacral fusion from L4-S1.  The veteran's 
service-connected residuals of a stress fracture of the third 
right metatarsal were not referenced in discussion of the 
veteran's workers' compensation claim.

Additional VA treatment records dated from April 1991 to 
September 1993 reflect the veteran's complaints of right foot 
pain that radiated up to the knee.  A diagnosis of persistent 
right leg pain, status post foot fracture and back surgery, 
of unknown etiology was made in February 1993.  It was noted 
at that time that reflex sympathetic dystrophy needed to be 
ruled out.  A March 1993 entry reflects a diagnosis of low 
back pain, mild, status post laminectomy times two, with 
severe right foot pain questionably secondary to nerve root 
impingement.  Entries dated throughout the summer of 1993 
document the veteran's ongoing treatment for pain in the low 
back, with right lower extremity radiculopathy.  The 
veteran's complaints of pain in the right foot were 
alternately attributed to the radiculopathy or to the in-
service metatarsal fracture.  Right foot drop was diagnosed, 
for which an ankle brace was provided.

A November 1993 VA examination reflects the veteran's in-
service injury to his right foot and his current complaints 
of pain that radiated up from the foot into the mid-thigh.  
It was also noted that the veteran had right foot drop and 
that he had been given a dropfoot brace.  Subsequent to 
physical examination, the diagnoses were possible idiopathic 
atrophy (reflex dystrophy), right leg, etiology unknown; and 
palsy of the right calf musculature, idiopathic.

A November 1995 VA bones examination reflects the veteran's 
in-service injury to his right foot, as well as his post-
service injury to his back and subsequent surgeries.  
Subsequent to physical examination, the diagnoses were 
contusion of right foot, by history; and herniated 
intervertebral disc, L5-S1, with spinal fusion L4-L5, with 
right foot drop due to herniated nucleus pulposus, lumbar 
spine.  The examiner stated that he saw no connection between 
the veteran's weakness of the right foot and any injury that 
could have occurred during service.  If there were an injury, 
it certainly left no residuals.

At his video conference before a Member of the Board 
(conducted in June 1997), the veteran testified that he fell 
in 1988 and injured his back because his right foot gave way 
and buckled.  (Transcript (T.) at 3-4).  The veteran also 
testified that he fell about once a week because of his right 
foot.  (T. at 4).  He stated that each time he fell he hurt 
his back.  Id.  The veteran indicated that he had been 
treated by a private doctor for his back between 1988 and 
1990 and that his back surgeries had been performed at a 
private hospital.  (T. at 6).  He continued to receive 
treatment at a VA outpatient clinic.  Id.  When asked when he 
started having problems with his leg, the veteran stated that 
it had been about three weeks after he was discharged from 
service in 1965.  (T. at 9).  He did not go to a doctor, 
though, until around 1978, as he had been young.  Id.  The 
veteran stated that he disagreed with the VA assessment that 
his right foot injury had healed.  (T. at 15).  The veteran 
clarified that when he injured his back in 1988 while at 
work, he had been painting machines, and he had picked up a 
part of a machine when his foot gave way and buckled, and he 
fell.  (T. at 17).  He also clarified as to the time between 
service and the accident in 1988 that his pain had gotten 
worse, as had his stumbling and falling.  (T. at 18).  It had 
been years of progress.  Id.  The veteran testified that 
before his back injury in 1988 he had just had pain in the 
foot but no numbness.  (T. at 19).

A June 1998 VA neurological examination reflects the 
veteran's in-service injury to his right foot, as well as the 
1988 back injury.  Subsequent to examination, the diagnoses 
were status post laminectomy for right lower lumbosacral 
herniated disc and subsequent multiple laminectomy and fusion 
L4-S1, with chronic low back pain and residual right, 
predominantly L5-S1, radiculopathy; possible superimposed 
right peroneal neuropathy across the fibular head; and 
service-connected healed right third metatarsal fracture with 
residual pain.  The examiner commented that the veteran had 
been significantly disabled as a result of chronic regional 
pain syndrome, which was possibly neuropathic, as a result of 
his right foot injury.  The examiner noted that the veteran's 
history was consistent with his right foot pain contributing 
to his work-related back injury in 1988.  The veteran's 
records indicated that he injured his back while lifting a 
heavy object, but the veteran had given a credible account 
that his right foot pain had contributed to his fall, which 
resulted in the initial disc herniation.  This disc 
herniation probably resulted in beginning weakness in the 
right L5-S1 distribution.  The examiner noted that the 
veteran had had subsequent multiple falls related to his 
right foot pain and instability.  This also contributed to 
the subsequent development of lumbar stenosis and worsening 
of the veteran's neurologic deficits in his right lower 
extremity.  It was the examiner's opinion that the veteran's 
service-connected foot condition had contributed to his falls 
beginning in 1988, with subsequent lumbar disease and 
neurologic deficits.

A June 1998 VA general medical examination deferred comment 
to the VA orthopedic examination report.  It was noted in an 
August 1998 addendum, however, that based on the material 
that was reviewed, the examiner could find no causal 
relationship between the veteran's right foot injury in 1965 
and his back injury at work in 1988.

A June 1998 VA feet examination reflects the veteran's in-
service injury to his right foot, as well as his post-service 
medical history.  Current physical examination of the 
veteran's right foot revealed no abnormalities, although the 
veteran did have some tenderness to palpation about the 
metatarsal phalangeal joints dorsally.  A contemporaneous x-
ray study of the veteran's low back showed degenerative disc 
disease at L4-L5 and L5-S1, with fusion at that level.  
Following review of the veteran's chart and physical 
examination, the examiner stated that he found no causal 
relationship between the veteran's in-service stress fracture 
in the right foot and his multiple laminectomies, with 
resultant partial right foot drop.

Correspondence from one of the veteran's private physicians, 
Dr. R. G. C., dated in February 1999, indicates that he saw 
the veteran for a right foot problem in August 1990.  At that 
time, the veteran had reported a long history of foot and 
back trouble and had been diagnosed with Morton's neuroma of 
the foot.  The veteran felt that his foot giving way in 1988 
caused his back problems, which had been treated since 1988.  
Dr. R. G. C. did not provide any further comment as to the 
veteran's belief that his foot problem had caused is back 
problems.

An October 1999 VA peripheral nerves examination reflects the 
veteran's in-service injury to his right foot, his post-
service medical history, and his current complaints.  
Subsequent to review of the veteran's claims file and 
physical examination, the diagnoses were status post multiple 
lumbar laminectomies, with chronic low back pain and distal 
lower extremity weakness; and chronic right foot pain, which 
appeared historically to be related to the in-service 
fracture of the right foot.  The examiner commented that it 
was very difficult to render an exact opinion as to any 
relationship between the veteran's in-service injury to his 
right foot and his back problems and neuropathy because of 
the length of time since the veteran's original problems and 
because of some conflicting statements made by the veteran 
with regard to how he incurred his low back injury.  From the 
veteran's account, it appeared that the pain in his right 
foot had remained constant and had not changed in nature 
whatsoever since the initial injury in 1965.  The veteran did 
not think that his lumbar problems in any way contributed to 
his right foot pain.  The veteran contended that his right 
foot pain caused him to sustain his low back injury.  The 
examiner stated that he agreed with the opinions of previous 
physicians, that this premise would be very unlikely.  The 
examiner could not see how pain in the right foot could 
result in somebody falling so hard to injure the back and 
result in multilevel disc problems.  The records clearly 
indicated that the veteran initially said that his back 
problem started as he was attempting to lift a heavy object.  
The examiner would not have been surprised for the veteran to 
have had preexisting radiculopathy leading to some form of 
weakness in the right lower extremity, which contributed to 
making his fall more severe.  This problem would be totally 
unrelated to the veteran's service-connected condition from 
1965.  As to the veteran's pain in his right foot, the 
examiner found that etiologically, it would be very 
surprising that such a degree of pain still existed from a 
healed fracture, although the veteran was adamant that that 
his right foot pain had persisted since the day he fractured 
his foot.  The examiner did not believe that any further 
diagnostic tests were needed, and one could safely say that 
no clear cut etiological relationship could be established 
between the veteran's service-connected right foot condition 
and the incident that occurred in 1988 leading to his low 
back pain.

An October 1999 VA feet examination was conducted by one of 
the same examiner's from June 1998.  The examiner reiterated 
his earlier comments that there was no relationship but 
conducted another examination regardless.  Subsequent to 
examination, the examiner noted that he was a board-certified 
orthopedist.  He had found no evidence of service-connected 
residuals of the fracture to the right third metatarsal.  It 
was his opinion that the veteran's history of a right foot 
stress fracture of the third metatarsal had not caused, 
aggravated, or accelerated any nonservice-connected 
disability.  The examiner stressed that there was no medical 
evidence that suggested that the veteran's lumbar laminectomy 
was related to his service-connected stress fracture of the 
foot.  There was also no medical evidence to support that the 
veteran's peroneal neuropathy, which was likely caused by a 
compression about the fibular head, was related to his third 
metatarsal fracture.  The veteran's complaints of pain in the 
right foot were either due to a subsequent separate evolution 
of metatarsalgia in the second metatarsal head or to his 
sciatic radiculopathy, but not to his service-connected 
stress fracture of the third metatarsal.  The veteran's 
limited motion and reduced strength in the right ankle were 
not due to the metatarsal fracture, but rather the result of 
his peroneal neuropathy.  It was the examiner's opinion that 
the residuals of the fracture of the right third metatarsal 
had not caused any increase in the low back disability, 
including sciatic neuropathy affecting the right lower 
extremity.

Additional VA treatment records dated through December 1999 
document treatment received by the veteran for his low back 
pain but offer no clinical discussion relating either the 
veteran's chronic low back pain or his right lower extremity 
neuropathy to his service-connected right foot disability.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to secondary service connection for his low back 
disorder and for his right lower extremity neuropathy, due to 
his service-connected residuals of a stress fracture of the 
right third metatarsal.  Specifically, the Board acknowledges 
the veteran's reports that his right foot pain has been the 
same since his initial injury in 1965 and that this pain 
caused his foot to buckle and give way, which in turn, caused 
him to fall repeatedly and injure his back.  However, upon 
review of the clinical evidence of record, the Board finds 
that the veteran's appeal as to both issues must be denied.

In considering the merits of this aspect of the veteran's 
appeal, the Board notes that there is clinical evidence of 
record in support of the veteran's claim for secondary 
service connection and clinical evidence against the 
veteran's claim.

As to the clinical evidence in support of secondary service 
connection, the Board points out that in the June 1998 VA 
neurological examination the examiner stated that it was his 
opinion that the veteran's service-connected foot condition 
had contributed to his falls beginning in 1988, with 
subsequent lumbar disease and neurologic deficits.  With 
respect to this opinion, the Board notes that the examiner 
was thorough in the reasoning given to support his opinions 
and that the Board has no reason to question the validity of 
the examiner's conclusions but for the shear number of 
clinical opinions of record that reach the exact opposite 
conclusion.

As to the clinical evidence of record against the veteran's 
claim for secondary service connection, the Board stresses 
that the November 1995 VA bones examination, the June 1998 VA 
general medical examination (as clarified in the August 1998 
addendum), the June 1998 VA feet examination, the October 
1999 VA peripheral nerves examination, and the October 1999 
VA feet examination all conclude that there is no 
relationship between the veteran's in-service right foot 
fracture and his subsequent low back disorder, with multiple 
laminectomies, and his right lower extremity neuropathy.  
Further, none of these examination reports supports the 
proposition that the veteran's in-service right foot fracture 
aggravated nonservice-connected disorders, i.e., the 
veteran's low back disorder, with multiple laminectomies, and 
his right lower extremity neuropathy.  Indeed, aggravation of 
the veteran's low back disorder and right lower extremity 
neuropathy was specifically rejected in the October 1999 VA 
peripheral nerves and feet examinations.  Moreover, as to the 
conclusions and opinions expressed in these five examination 
reports, the Board notes that the examiners were informed of 
and familiar with the veteran's long and involved pertinent 
medical history.

In effect, then, there is one informed clinical opinion in 
support of the veteran's claim for secondary service 
connection for a low back disorder, with multiple 
laminectomies, and for right lower extremity neuropathy and 
five informed clinical opinions directly against the 
veteran's claim, rebutting any causal or aggravating 
relationship between the veteran's service-connected 
residuals of a stress fracture of the right third metatarsal 
and his low back disorder and neuropathy.  As such, the 
weight of the evidence is not so evenly balanced as to 
require the application of the benefit of the doubt in 
resolving the issue of entitlement to secondary service 
connection.  38 U.S.C.A. § 5107(b).  In fact, the weight of 
the clinical evidence is unequivocally against the veteran's 
claim in this regard.

In reaching this determination, as to weighing the clinical 
evidence of record, the Board notes that neither the 
veteran's VA treatment records nor his private medical 
records offer any clinical discussion relating the veteran's 
low back disorder and his right lower extremity neuropathy to 
his service-connected residuals of a stress fracture of the 
right third metatarsal.  Indeed, as to the veteran's private 
medical records, they primarily reflect diagnosis and 
treatment within the context of the veteran's workers' 
compensation claim, and the February 1999 correspondence from 
Dr. R. G. C. merely reiterates the veteran's belief that his 
service-connected right foot disability caused his low back 
problem and his right foot problem.  Dr. R. G. C. did not 
incorporate this belief as to causation into his discussion 
of the veteran's diagnosis and treatment.  Accordingly, then, 
given this silence as to the etiology of the veteran's low 
back disorder and right lower extremity neuropathy, the Board 
does not view this evidence as either for or against the 
veteran's claim.

With respect to the veteran's testimony at his video 
conference before a Member of the Board, the Board again 
acknowledges his assertions as to a causal relationship, but 
nothing in the record suggests that the veteran possesses the 
medical expertise necessary to render opinions as to either 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay assertions as to causation and 
diagnosis are inadequate.  Id.

In light of the above, therefore, the veteran's claim as to 
entitlement to service connection for a low back disorder, 
status post multiple laminectomies, and for right lower 
extremity neuropathy, secondary to the veteran's service-
connected residuals of a stress fracture of the right third 
metatarsal, is denied.

Entitlement to an increased evaluation

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  When an unlisted condition is encountered, 
it is permissible to rate under a closely related disease or 
injury, in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

Here, the veteran's residuals of a stress fracture of the 
right third metatarsal are addressed by the schedular 
criteria applicable to the musculoskeletal system.  See 
38 C.F.R. Part 4, § 4.71a.  Specifically, rating by analogy, 
Diagnostic Code 5283 (Tarsal, or metatarsal bones, malunion 
of or nonunion of) provides for a 10 percent evaluation where 
there is evidence of moderate disability.  A 20 percent 
evaluation is warranted where there is evidence of moderately 
severe disability, and a maximum 30 percent evaluation is 
warranted where there is evidence of severe disability.  It 
is noted that with actual loss of use of the foot, a 40 
percent evaluation is to be assigned.

Diagnostic Code 5284 (Foot injuries, other) provides for a 10 
percent evaluation where there is evidence of moderate 
disability, a 20 percent evaluation where there is evidence 
of moderately severe disability, and a maximum 30 percent 
evaluation where there is evidence of severe disability.  
Again, it is noted that with actual loss of use of the foot, 
a 40 percent evaluation is to be assigned.

II.  Factual Background

VA treatment records dated from April 1991 to March 1992 
reflect the veteran's complaints of pain in his right foot.  
There was no increased swelling or heat in the veteran's 
right foot, but there was point tenderness, with no loss of 
range of motion.  An April 1991 x-ray study of the veteran's 
right foot revealed an old, healed fracture of the second 
metatarsal bone.  There was no evidence of arthritis.  A 
March 1992 x-ray of the veteran's right foot showed no soft 
tissue, bone, or joint abnormality.  Entries dated throughout 
the summer of 1993 alternately attributed the veteran's 
complaints of pain in the right foot to either the 
radiculopathy or to the in-service metatarsal fracture.

A November 1993 x-ray study of the veteran's right foot, done 
in connection with the veteran's VA examination, showed no 
evidence of bony pathology or of arthritic changes.  There 
was also no osteoporosis or mottling of the bone.  There was 
no evidence of old fractures, and it was noted that any old 
fractures certainly should have, and undoubtedly did, heal 
long ago.

Correspondence from one of the veteran's private physicians, 
Dr. M. J. S., dated in November 1994, notes that the veteran 
had been examined in June 1994 and that he had reported a 
painful right foot since 1965.  Dr. M. J. S. gave the 
diagnosis of right foot 1-5 metatarsalgia, synovitis, 
bursitis, and tibial sesamoid fracture and ordered a right 
leg spring-loaded brace for the veteran, due to a lack of 
strength and lack of dorsiflexion in the right foot and leg.

A November 1995 VA general medical examination reflects the 
veteran's complaints of right foot pain, which had gotten 
worse.

A November 1995 VA bones examination also reflects the 
veteran's complaints of pain in the lateral side of the right 
foot.  A contemporaneous x-ray study of the veteran's right 
foot and ankle showed no evidence of new or old bony 
pathology, nor was there evidence of any old fractures having 
healed.  The configuration of all the metatarsals was normal, 
as were the tarsals.  There was no arthritis noted in the 
ankle joint.  The examiner stated that he saw no connection 
between the veteran's weakness in his right foot and any 
injury that could have occurred in service.  If there were an 
injury, it certainly left no residuals.

At his video conference before a Member of the Board 
(conducted in June 1997), the veteran testified that he did 
not feel that a zero percent evaluation was enough, as he 
still had a lot of pain in his right foot.  (T. at 11).  The 
veteran also testified that he had been given Tylenol 4 for 
the pain.  Id.  The veteran stated that he saw a VA doctor 
about his foot.  (T. at 11-12).  When asked what kind of 
treatment he received for his foot, the veteran reiterated 
that he had been given Tylenol 4, as well as an ointment and 
muscle relaxers.  (T. at 12).  This treatment did some good, 
but he still had pain.  Id.  The veteran also testified that 
he was unable to use his right foot to drive an automobile.  
(T. at 13).

A June 1998 VA neurological examination reflects the 
veteran's in-service injury to his right foot and his current 
complaints of intermittent sharp pain in the foot, which was 
worse with walking and putting pressure on the foot.  The 
veteran had tenderness to palpation over the right third toe.  
Subsequent to examination, the pertinent impression was 
service-connected, healed right third metatarsal fracture 
with residual pain.  The examiner stated that he suspected 
that most of the veteran's weakness predominantly affecting 
his right foot was the result of L4-S1 root involvement.

A June 1998 VA feet examination reflects the veteran's in-
service injury to his right foot and his current complaints 
of pain in the forefront of his right foot.  It was noted 
that the veteran walked with a cane and that he used a brace 
for his foot drop.  Examination of the right foot revealed no 
abnormalities, although there was tenderness to palpation 
about the metatarsal phalangeal joints dorsally.  The 
pertinent impression was history of stress fracture of right 
foot, service-connected.

February 1999 correspondence from the veteran's private 
physician, Dr. R. G. C., indicates that the veteran had been 
diagnosed with Morton's neuroma and that the veteran was 
considering having surgery.

An October 1999 VA peripheral nerves examination reflects the 
veteran's in-service right foot injury and his current 
complaints of daily severe pain in the right foot since 1965.  
The examiner referenced a May 1999 MRI of the veteran's right 
foot, which revealed a small amount of fluid within the 
metatarsophalangeal joint of all five digits that might be 
related to minimal joint effusion.  No osseous abnormalities 
were identified, and there was no evidence of a neuroma.  
There was also no evidence of thickening of the plantar 
fascia.  The pertinent assessment was chronic right foot 
pain, which appeared historically to be related to fracture 
of the right foot incurred in 1965.  The examiner commented 
that etiologically, it would be very surprising that such a 
degree of foot pain as described by the veteran would still 
exist from a healed fracture, but the veteran was adamant 
that this type of pain had persisted since he fractured his 
right foot.

An October 1999 VA feet examination found no cutaneous 
abnormalities of the right foot, nor was there evidence of 
abnormal callus formation.  Palpation of the second 
metatarsal phalangeal joint caused the veteran discomfort.  A 
contemporaneous x-ray of the veteran's right foot was normal.  
The pertinent impression was status post service-connected 
metatarsal stress fracture, third metatarsal, resolved.  The 
examiner commented that he found no evidence of service-
connected residuals of the fracture to the right third 
metatarsal.  The examiner also stated that in his opinion, 
the veteran's complaints of pain in the right foot were 
either due to a subsequent separate evolution of 
metatarsalgia in the second metatarsal head or were due to 
the veteran's sciatic radiculopathy, but the veteran's right 
foot pain was not related to a stress fracture of the third 
metatarsal.

Additional VA treatment records dated throughout 1998 reflect 
the veteran's continued complaints of right foot pain, for 
which he was again prescribed painkillers and a foot brace.

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria in this instance, the Board 
finds that a 10 percent evaluation is warranted for the 
veteran's residuals of a stress fracture of the right third 
metatarsal.

Initially, the Board stresses that its consideration of the 
veteran's level of disability due to his service-connected 
residuals of a stress fracture of the right third metatarsal 
has been limited to that symptomatology that the clinical 
evidence of record has at least suggested is possibly related 
to his in-service stress fracture, that being some type of 
foot pain.  In this respect, the Board reiterates that 
secondary service connection has been denied for the 
veteran's right lower extremity neuropathy, and as such, the 
symptomatology related to the veteran's right lower extremity 
neuropathy is not for consideration in this instance, as to 
the proper evaluation to be assigned. 

The Board draws this distinction in symptomatology in its 
discussion of the veteran's right foot pain based upon VA x-
ray evidence revealing no abnormalities and no residuals of a 
stress fracture and upon the opinions expressed in the two 
October 1999 VA examinations.  Specifically, in the 
peripheral nerves examination report, the examiner commented 
that etiologically, it would be very surprising that such a 
degree of foot pain as described by the veteran would still 
exist from a healed fracture, although the veteran was 
adamant that this type of pain had persisted since he 
fractured his right foot.  In the feet examination report, 
the examiner commented that he found no evidence of service-
connected residuals of the fracture to the right third 
metatarsal.  In his opinion, the veteran's complaints of pain 
in the right foot were either due to a subsequent separate 
evolution of metatarsalgia in the second metatarsal head or 
were due to the veteran's sciatic radiculopathy, but the 
veteran's right foot pain was not related to a stress 
fracture of the third metatarsal.  The Board also notes that 
neither of the veteran's private physicians in the November 
1994 and February 1999 correspondence attributed the 
veteran's right foot symptomatology to residuals of a stress 
fracture of the right third metatarsal.

Therefore, considering only some type of right foot pain in 
evaluation of the veteran's residuals of a stress fracture of 
the right third metatarsal, the Board notes, as discussed 
above, that Diagnostic Code 5284 provides for a 10 percent 
evaluation where there is evidence of moderate disability, a 
20 percent evaluation where there is evidence of moderately 
severe disability, and a maximum 30 percent evaluation where 
there is evidence of severe disability.  With actual loss of 
use of the foot, a 40 percent evaluation is to be assigned.

Here, the Board finds that tenderness to palpation of the 
veteran's right foot was demonstrated upon VA examinations in 
June 1998 and in October 1999.  It was also noted in the 
veteran's earlier-dated VA treatment records that the veteran 
had point tenderness.  In this respect, under the provisions 
of Diagnostic Code 5284, the Board finds that this objective 
evidence of point tenderness equates to moderate disability, 
and, accordingly, a 10 percent evaluation is assigned for the 
veteran's residuals of a stress fracture of the right third 
metatarsal.

As to a higher evaluation for moderately severe or severe 
disability under the provisions of Diagnostic Code 5284, the 
Board stresses the distinction drawn between the 
symptomatology possibly related to the veteran's in-service 
stress fracture and the symptomatology related to his right 
lower extremity neuropathy, for which service connection has 
not been established.  Clearly, the veteran experiences a 
great deal of pain in his right foot, which could arguably 
reach the level of moderately severe or severe disability, 
but this degree of pain is not a residual of the veteran's 
stress fracture.  As such, the veteran's current disability 
picture more nearly approximates the criteria for a 10 
percent evaluation than that required for a 20 percent or 
higher evaluation.  See 38 C.F.R. § 4.7; 38 U.S.C.A. 
§ 5107(b).

The Board reiterates that it has drawn this distinction based 
upon x-ray evidence contained in the veteran's claims file, 
which shows no abnormalities of the right foot and indicates 
that the veteran's stress fracture has healed, and upon the 
weight of the clinical evidence of record that indicates that 
the veteran's degree of right foot pain is etiologically 
unrelated to his in-service stress fracture.  

In effect, then, in reaching this determination, given the 
clinical evidence of record, the Board has given the benefit 
of the doubt to the veteran in determining that any of the 
veteran's right foot pain is a residual of a stress fracture 
of the right third metatarsal.  See 38 U.S.C.A. § 5107(b).

As to consideration of Diagnostic Code 5283, the Board notes 
that there is no clinical evidence of either malunion or 
nonunion of the veteran's tarsal or metatarsal bones.  
Specifically, VA x-ray studies of the veteran's right foot 
are normal, showing no abnormalities.  This includes a 
November 1995 VA x-ray study that showed that the 
configuration of all the metatarsals was normal, as were the 
tarsals.  As such, application of Diagnostic Code 5283 is not 
appropriate in this instance.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his service-
connected right foot disability in the December 1992 
statement of the case, as he was provided with the applicable 
schedular criteria and informed of the reasons and bases for 
the RO's determinations.

Entitlement to financial assistance

I.  Pertinent Law and Regulations

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where the claimant meets the requirements of having had 
active military, naval, or air service, and one of the 
following must exist and be the result of injury or disease 
incurred or aggravated during active, naval, or air service: 
loss, or permanent loss of use, of one or both feet; loss, or 
permanent loss of use, of one or both hands; permanent 
impairment of vision of both eyes; and for adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips.  38 U.S.C.A. § 3902 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.808 (1999).

With respect to the veteran's foot, loss of use of a foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump; when there is complete ankylosis of two 
major joints of an extremity or shortening of the lower 
extremity of 3 1/2 inches or more; or when there is complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent footdrop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. §§ 3.350, 4.63 (1999).


II.  Analysis

As to this aspect of the veteran's appeal, the Board notes, 
in light of the decision above, that service-connection is 
only in effect for right foot for residuals of a stress 
fracture of the third metatarsal, which do not include right 
lower extremity neuropathy and dropfoot.  Indeed, the most 
current clinical evidence of record, as outlined and 
discussed above, indicates that the veteran has no residuals 
of his stress fracture.  As such, the symptomatology related 
to the veteran's right lower extremity neuropathy, including 
right dropfoot, cannot be considered in the application of 
the provisions found in 38 C.F.R. §§ 3.350, 3.808, and 4.63.  
Therefore, the veteran's appeal as to this issue must also be 
denied, as he simply does not meet the required criteria.

Here, while the veteran clearly has the requisite active 
service, he does not have the requisite loss, or permanent 
loss of use, of one or both of his feet, as a result of 
injury or disease incurred or aggravated during active 
service.  Both criteria are required for a certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment.  See 38 C.F.R. § 3.808.

As discussed above, loss of use of a foot will be held to 
exist when there is complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.  See 
38 C.F.R. §§ 3.350, 4.63.  In this respect, the clinical 
evidence of record indicates that the veteran does indeed 
have right dropfoot.  However, to reiterate, the veteran's 
right dropfoot is not a residual of his service-connected 
stress fracture of the right third metatarsal.  As such, the 
veteran's right dropfoot is not the result of injury or 
disease incurred or aggravated during active service.  See 
38 C.F.R. § 3.310(a).  Accordingly, it cannot be considered 
in a determination as to entitlement to a certificate of 
eligibility. 

Additionally, the weight of the clinical evidence of record 
suggests that the veteran's stress fracture of the right 
third metatarsal has completely healed, without abnormality 
or residual symptomatology.  In this instance, then, 
consideration and application of the additional provisions 
found in 38 C.F.R. §§ 3.350 and 4.63 as to the definition of 
loss of use of foot is not warranted.

Therefore, absent loss, or permanent loss of use, of one or 
both of his feet, as the result of injury or disease incurred 
or aggravated during active service, the veteran is not 
entitled to a certification of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance and of basic entitlement to necessary adaptive 
equipment, although the veteran has the requisite active 
service.  See 38 C.F.R. § 3.808.


ORDER

Entitlement to service connection for a low back disorder, 
status post multiple laminectomies, secondary to the 
veteran's service-connected residuals of a stress fracture of 
the right third metatarsal, is denied.

Entitlement to service connection for right lower extremity 
neuropathy, secondary to the veteran's service-connected 
residuals of a stress fracture of the right third metatarsal, 
is denied.

A 10 percent evaluation for the veteran's residuals of a 
stress fracture of the right third metatarsal is granted, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.


Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, is denied.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

